Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Kumar US 10227360 ( = US 20160347768), Nakamoto, Yakugaku Zasshi (2019), 139(9), 1169-1175 and Nakamoto, Yakugaku Zasshi (2016), 136(4), 583-589 is maintained for reasons of record. 

Applicants arguments are not persuasive.

Applicants Remarks focus on the following: 
    PNG
    media_image1.png
    127
    646
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    84
    664
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    123
    683
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    54
    624
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    52
    635
    media_image5.png
    Greyscale


Response:
Arguments statement relating to  
    PNG
    media_image6.png
    25
    87
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    51
    585
    media_image7.png
    Greyscale

imply that Applicants claims are limited to specific compound and a specific disease state that is treatable with the specific compound and that the art is unpredictable.  This argument is at once questionable given the breath of the claims with respect to disease states and the recited active ingredients. The breadth of the claims also renders  Applicant’s statement 
    PNG
    media_image8.png
    52
    628
    media_image8.png
    Greyscale

highly questionable.  See section under Claim Rejections - 35 USC § 112. 

In this context it is noted that Applicant is non-responsive to the arguments presented on page 5 of previous action as to 
		
    PNG
    media_image9.png
    26
    301
    media_image9.png
    Greyscale
 .

Previous action explicitly pointed out the following:
A. The active ingredients are not applicants invention.  But the compounds are taught 
by Kumar.
Kumar also teaches the inherent property, GPR120 receptor activity, of these compounds.  
B The secondary references titled 
DHA supplementation prevent the progression of NASH via GPR120 signaling 
establishes the inexorable link between GPR120 and NASH. 

Also see Kang reference provided by the applicant in this regard. IDS 10/05/2022, A1, and previously noted, but not invoked, US 10800773
According to US 10800773 at column 1 and 2 
    PNG
    media_image10.png
    215
    706
    media_image10.png
    Greyscale

Compare the above with the following found at the outset of the instant specification:

    PNG
    media_image11.png
    131
    699
    media_image11.png
    Greyscale


This nexus between GPR120 activity and NASH disease state, at the minimum suggests, and provides for reasonable expectation of success for, using compounds with GPR120 receptor activity to treat NASH disease.

The recited ingredient (A) and its inherent biological property (B) are inseparable. The biochemical linkage of how the property B relates to the claimed method, as taught by the references, was pointed out in detail at page 3 last paragraph onto page 4 of the previous action. 
These cited references were clearly in front of the Applicant.  
There is no impermissible hindsight or mere conclusionary in the previous office action,  as applicant alleges.  Finding new use for old compounds is routine in the pharmaceutical art. 

Therefore Applicants statement 
    PNG
    media_image12.png
    90
    698
    media_image12.png
    Greyscale

is misplaced. 

Applicants accusatory language using terms such as ‘concludes’ , ‘improper rejection’ , ‘speculative assertion’ etc. indicates improper office action.  Contact information for Examiner’s supervisor and other office personnel is presented at the bottom of previous action. 

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.


Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
(See section under Claim Rejections - 35 USC § 112 with regards the above noted 


    PNG
    media_image13.png
    40
    557
    media_image13.png
    Greyscale
	 
and 
Applicant’s Remarks relating to ‘any and all GPR120..’ at numbered page 20 second paragraph of).

The active ingredients and their inherent property suggest the claimed method.  It is not necessary for the references to be identical to the claimed method in every detail, but only close enough to the claimed method to lead one of skill thereto.   A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for using two compounds of the recited formulae, does not reasonably provide enablement for plethora of conceivable active ingredients.  For example, it is not seen where in the specification enabling disclosure is found for any compound other than compounds SI.8 and SI.25 (see page 26 and Figure 2).  Further the specification is not enabling for 
    PNG
    media_image14.png
    81
    653
    media_image14.png
    Greyscale

of any compound of General formula I. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.

Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  

All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The active ingredients of the claims are drawn to compounds of formula 
    PNG
    media_image15.png
    293
    329
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

Thus the recited formula for the ingredients contain large number of groups layered with substituents layered on substituents  encompassing wide variety and infinite number of conceivable structures that find little support in the specification.  These substituents and hence the compounds of given formula are drawn to species that vary widely in physical and chemical properties such as size, molecular weight, stereochemistry, logP, acidity, basicity, etc.  These factors are known in the art (see multiple references cited below) to greatly influence biological properties, for example, binding interaction between target protein and small molecule and art recognized concepts relating to productive small molecule-macromolecule interaction.  
There is no guidance on what to choose from these large number of structural moieties or where and how to link these moieties.  Enablement is a two prong (make and use) requirement.  
Ostensibly relying on the teachings of Kumar US 20160347768, the disclosure is silent with respect to how to make compounds of the pictured active ingredients.  See specification page 23 line 20. 
Parenthetically, it is interesting to note in this context, Applicant’s own Remarks filed 10/05/2022 at numbered page 21, paragraph, 1: 
    PNG
    media_image18.png
    84
    688
    media_image18.png
    Greyscale

As seen above the base claim does not recite 
    PNG
    media_image19.png
    17
    169
    media_image19.png
    Greyscale
rather the given formulae encompasses infinite number of compounds as possible active ingredients.  
Such a wild scope is not only finding little support, but also defies commonly accepted elementary organic and medicinal chemistry principles. More on this below.  
Biological properties are unpredictable and are ultimately tide to the chemical structure.  See “Role of the Development Scientist in Compound Lead Selection and Optimization” by Venkatesh, J. Pharm. Sci. 89, 145-154 (2000) (p. 146, left column).  Likewise, J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784, teaches many caveats in analog design such as 
           
    PNG
    media_image20.png
    95
    310
    media_image20.png
    Greyscale

Compare the chemical structure of,  for example, a conceivable option for active ingredient falling under the scope of the General Formula (I), herein after compound SI.87625: 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

with two of the exemplified compounds SI.8 and SI.25
       
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale

Anticipating compound SI.87625 and SI.8 or of Si.25 as active ingredients to have same predictable property necessary for the claimed method would contradict commonsense as per the teachings of Venkatesh and Cannon.  
The teachings of Venkatesh and Cannon are also consistent with applicant’s own disclosure on page 26; structurally similar 5 compounds show unpredictably different biochemical properties.  Also see previous action page 5. 
That productive small-molecule-protein interaction requires specific structural including stereochemical and geometrical, features is well taught and art acknowledged, see for example, Sundaresan, Protein Science (2002), 11:1330–1339.  
Therefore the position taken is that based on the teachings of Sundaresan, Venkatesh and Cannon, the wide breadth of the claims defies generally accepted fundamental, elementary organic and biochemical principles.  
Note that in University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 at 1438, the screening for over 600 compounds was deemed to be undue.  Applicant’s scope of the pictured formula far exceeds this number.  The specification must teach how to make and use the invention, not teach how to figure out for oneself how to make and use the invention. In re Gardner, 166 USPQ 138 (CCPA 1970).  Therefore, one skilled in the art could not make or use the claimed invention without undue experimentation.  
There is no structural guidance such as pharmacophore definition disclosed in the specification to guide one of skill in the art to choose from the plethora possibilities recited for the variables. 
The active ingredients also include solvates and prodrugs of the pictured ingredients.  Enabling disclosure is not found for such modifications.       
Enablement issues with respect to solvate is discussed below: The specification does not reasonably provide enablement for making solvate of the claimed compounds. The factors to be considered in making an enablement rejection have been summarized above. In the present case the important factors leading to a conclusion of undue experimentation are the absence of any working example of a formed solvate, the lack of predictability in the art, and the broad scope of the claims. c) There is no working example of any solvate or solvate formed. Solvates/hydrates cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 "The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However ... there is no evidence that such compounds exist.., the examples of the '881 patent do not produce the postulated compounds.., there is ... no evidence that such compounds even exist." The same circumstance appears to be true here. There is no evidence that solvates of these compounds actually exist; if they did, they would have formed. Hence, applicants must show that solvates can be made, or limit the claims accordingly. g) The state of the art is that is not predictable whether solvates will form or what their composition will be. In the language of the physical chemist, a solvate of organic molecule is an interstitial solid solution. This phrase is defined in the second paragraph on page 358 of West (Solid State Chemistry). The solvent molecule is a species introduced into the crystal and no part of the organic host molecule is left out or replaced. In the first paragraph on page 365, West (Solid-State Chemistry and Its Applications, 1984, John Wiley & Sons) says, "it is not usually possible to predict whether solid solutions will form, or if they do form what is their compositional extent". Thus, in the absence of experimentation one cannot predict if a particular solvent will solvate any particular crystal. One cannot predict the stoichiometry of the formed solvate, i.e. if one, two, or a half a molecule of solvent added per molecule of host. In the same paragraph on page 365 West (Solid State Chemistry) explains that it impossible to make meta-stable non-equilibrium solvates, further clouding what Applicants mean by the word solvate. Compared with polymorphs, there is an additional degree of freedom to solvates, which means a different solvent or even the moisture of the air that might change the stabile region of the solvate. h) The breadth of the claims includes all of the hundreds of thousands of compounds of formula (I) as well as the presently unknown possibilities of solvates embraced by the term “solvate”.  

Similarly, it is not seen wherein the specification enabling disclosure is found for the prodrugs of the compounds/ingredients of the recited formula.  The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims", In re Rainer, 146 USPQ 218 (1965); In re Colane, 195USPQ 150, Exporter Formal, 230 USPQ 546. a) Finding a prodrug is an empirical exercise. Predicting, for example,  if a certain ester of a claimed alcohol, for example, is in fact a prodrug that produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism de novo, this is still an experimental science. For a compound to be a prodrug, it must meet three tests. It must itself be biologically inactive. It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be biologically active. Determining whether a particular compound meets these three criteria in a clinical trial setting requires a large degree of experimentation. b) The direction on how make prodrugs is not found in the disclosure even though the term appears 12 times in the specification c)There is no working example of a prodrug of a compound the formula (I). d) The nature of the invention is clinical use of compounds and the pharmacokinetic behavior of substances in the human body. e) The state of the prodrug art is summarized by Wolff (Medicinal Chemistry). The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker (Modem Pharmaceutics) in the first sentence, third paragraph on page 596 states that extensive development must be undertaken" to find a prodrug, f) Wolff (Medicinal Chemistry) in the last paragraph on page 975 describes the artisans making Applicants' prodrugs as a collaborative team of synthetic pharmaceutical chemists and metabolism experts. Wolff, Burger's medicinal Chemistry and Drug Discovery, Vol.1, Principles and Practice, John Wiley & sons, New York, 1997All would have a Ph.D. degree and several years of industrial experience, g) It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). h)The breadth of the claims includes all of the hundreds of thousands of compounds of formula of claim 70 as well as the presently unknown list potential prodrug derivatives embraced by claim 70. Thus, undue experimentation will be required to determine if any particular important factors leading to a conclusion of undue experimentation are the absence of any working example of a formed prodrug, the lack of predictability in the art, and the broad scope of the claims.

There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research.  The specification lacks disclosure sufficient to make and use the invention, in predictable manner, commensurate with the scope of the claims.  

MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  

Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625